Citation Nr: 0713743	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  98-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected patellofemoral stress syndrome including 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling.

2.    Entitlement to an increased disability rating for 
service-connected arthritis of the left knee, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected patellofemoral stress syndrome including 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling effective.

4.  Entitlement to an increased disability rating for 
service-connected arthritis of the right knee, currently 
evaluated as 20 percent disabling.

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to the service-connected right 
knee disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

Increased rating claims

In a March 1984 rating decision, the RO granted service 
connection for left and right knee chondromalacia.  A 10 
percent disability rating was assigned for the veteran's left 
knee, and the right knee was evaluated zero percent 
(noncompensably) disabling.  

In a May 1999 rating decision, the RO granted service 
connection for arthritis of the left and right knee, and 
awarded separate and distinct 10 percent disability ratings 
for each knee.  The veteran perfected an appeal as to all 
four disability ratings assigned.

Service connection claim

In March 1998, the veteran filed a claim for service 
connection for a cardiovascular disorder, claimed to be a 
result of medication administered for February 1998 surgery 
to the veteran's service-connected right knee.  That claim 
was denied in a rating decision of March 1999, and the 
veteran duly appealed.

The veteran and his representative presented evidence and 
testimony at an April 2005 hearing at the RO which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
hearing transcript has been associated with the veteran's 
claims folder.

In July 2005, the Board remanded the case for further 
evidentiary and procedural development.


FINDINGS OF FACT

1.  The veteran's patellofemoral stress syndrome including 
chondromalacia of the left knee is manifested by subjective 
reports of instability, with little evidence of same on 
objective medical examination.  

2.  The veteran's left knee arthritis is manifested by x-ray 
evidence of degenerative joint disease and limitation of 
motion.

3.  The veteran's patellofemoral stress syndrome including 
chondromalacia of the right knee is manifested by subjective 
reports of instability, with little evidence of same on 
objective medical examination.
4.  The veteran's right knee arthritis is manifested by x-ray 
evidence of degenerative joint disease and limitation of 
motion.  

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral knee disabilities, so as to render impractical the 
application of the regular schedular standards.

6.  A preponderance of the medical and other evidence of 
record supports a conclusion that there is no currently 
diagnosed cardiovascular disorder. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for patellofemoral stress syndrome including 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for a disability rating in excess of 20 
percent for arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for patellofemoral stress syndrome including 
chondromalacia of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

4.  The criteria for a disability rating of 30 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2006).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

6.  Entitlement to service connection for a cardiovascular 
disorder to include as due to medication for service-
connected right knee is not warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his knee disabilities are worse 
than are evaluated by the RO.  He further contends that pre-
operative medication he received prior to scheduled surgery 
on his service-connected right knee has caused a 
cardiovascular disorder, and that, therefore, he is entitled 
to service connection for the cardiovascular disorder 
secondary to his service-connected right knee disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a VCAA letter dated August 
2001 that he needed to submit evidence describing how 
the service-connected knee disability caused or 
contributed to the heart condition.  Additionally, in a 
VCAA letter dated August 2005 and issued pursuant to 
instructions contained in the Board's July 2005 remand, 
the veteran was informed that he could submit evidence 
showing that his cardiovascular disorder "is 
proximately due to or a result of your service connected 
bilateral knee disorder."  

The August 2005 letter also informed the veteran that in 
order to establish service connection, the evidence must 
show that:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  

Finally, the veteran was informed in the August 2005 
letter that to establish a claim for an increased 
disability rating, "the evidence must show that your 
service-connected disability has gotten worse."  

The veteran was informed in both the August 2001 and 
August 2005 letters that VA would obtain records such as 
records held by Federal agencies, including service 
records and VA medical records, and that VA would 
provide a medical examination if it was deemed necessary 
to substantiate his claim (several VA examinations were 
in fact completed including May 2003 December 2005 and 
June 2006; in addition, the evidence indicates the 
veteran has received medical treatment throughout the 
period between his initial diagnosis in 1984 to the most 
recent examination at VA medical facilities).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

The veteran was further asked to "[P]lease provide us 
with any evidence or information you may have pertaining 
to your appeal."  See March 2005 VCAA letter, page 3.  
Thus, the veteran was essentially asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the secondary service connection 
claim for a cardiovascular disorder, the first element, (1) 
veteran status, is not in dispute.  The veteran's claim was 
denied based on elements (2) and (3), existence of a current 
disability and a connection between the veteran's service-
connected knee disabilities and the disability claimed.  As 
is noted above, the veteran has received notice of these 
critical elements.

With regard elements (4) and (5), degree of disability and 
effective date, the Board observes that the veteran was 
specifically informed of both elements in a letter dated 
April 2006.  In any event, because the secondary service 
connection claim is being denied, these elements are moot.

With regard to the claims for increased disability ratings, 
elements (1), (2) and (3) are not at issue as the RO has 
granted service connection.  As noted above, the veteran 
received notice of elements (4) and (5) in April 2006.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence. See 38 U.S.C.A. § 
5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
and has obtained private medical care records pertaining to 
the veteran's claimed disabilities.  Importantly, neither the 
veteran nor his representative has identified any other 
records or evidence that would support his claims.

The veteran has been provided with numerous VA examinations.  
Pursuant to the Board's remand instructions, he was recently 
examiner in December 2005 and again in 2006 examination.  The 
reports of the medical examinations and treatment records 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf pertaining to the issues addressed in this decision.  

Due process

In a March 2006 rating decision, the RO awarded an increased 
disability rating for arthritis of the right knee from 10 
percent to 30 percent effective December 21, 2005, the date 
of a VA medical examination.  However, in an August 2006 
rating decision, the RO reduced that disability rating from 
30 percent to 20 percent effective June 6, 2006, the date of 
another VA medical examination.  

The Board notes that no notice of the contemplated reduction 
was provided pursuant to the requirements of 38 C.F.R. 
§ 3.105(e) (2006) [requiring that the beneficiary must be 
notified of the contemplated reduction, furnished detailed 
reasons therefore and provided 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at the present level].  

The Board observes that the Court has consistently held that 
when an RO reduces a veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).  However, as is more thoroughly discussed below, the 
Board is grants an increased rating to 30 percent for 
arthritis in the right knee, thus rendering the RO's action 
moot.

The Board additionally observes that all other appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2006).  As was indicated in the introduction, the 
veteran and his representative presented testimony before the 
undersigned VLJ at the RO in April 2005.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1. Entitlement to an increased disability rating for 
patellofemoral stress syndrome including chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
patellofemoral stress syndrome including chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

As was alluded to in the Introduction, separate ratings have 
been assigned by the RO for instability and arthritis of each 
knee.  Thus, four disability ratings are on appeal.

Because all issues involve similar facts and identical law, 
and in the interest of economy they will be discussed in the 
same analysis.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Specific schedular criteria - knee disabilities

(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 percent - severe;

20  percent - moderate;

10 percent - slight.

The Board notes that words such as "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2006). 

Although the words "slight", "moderate" and severe are not 
defined in VA regulations, "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."; and "severe" is defined as "extremely 
intense."  See Webster's New World Dictionary, Third College 
Edition (1988), pages 1038, 871, and 1071 respectively.

(ii.)  Arthritis

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006) [degenerative arthritis].  Under 
Diagnostic Code 5003, arthritis of a major joint is rated 
under the criteria for limitation of motion of the affected 
joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

Analysis

The veteran seeks entitlement to increased ratings for his 
service-connected bilateral knee disabilities, which are both 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5257 [knee, other impairment of: recurrent subluxation 
or lateral instability] and separately rated as 20 percent 
disabling under Diagnostic Code 5003 [arthritis].  

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
Based on medical evidence demonstrating both instability and 
arthritis of each knee, the Board agrees with the RO that 
separate ratings under Diagnostic Codes 5257 and 5003 for 
both knees are appropriate.

Neither the veteran nor his representative has indicated that 
a different method of rating either knee should be employed 
or that different diagnostic codes are more appropriate.  The 
veteran's contentions address whether higher ratings should 
be assigned. 

Schedular rating

(i)  Diagnostic Code 5257 

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted when instability is slight, a 20 percent disability 
is warranted when instability is moderate, and a 30 percent 
disability is warranted when instability of the knee is 
severe.  
As noted above, the word "slight" is defined as "slight" 
is generally defined as "small in size, degree, or 
amount."; "moderate" is defined as "of average or medium 
quantity, quality or extent"; and "severe" is defined as 
"extremely intense."

With respect to the objective medical evidence of record, the 
June 2006 VA examination, which is not only recent but 
appears to have been very thorough, indicates that both knees 
were stable to varus and valgus stress, and that other tests 
for instability were negative.  The diagnosis for each knee 
was degenerative joint disease.  It is clear from the 
examination report that the examiner viewed the arthritis, 
which will be discussed below, as the veteran's significant 
problem.   
The December 2005 examiner provided a similar diagnosis of 
bilateral osteoarthritis.  

It is clear that the bilateral knee instability cannot 
reasonably be described as "severe".  To the extent that 
the veteran may so contend, his self reports are outweighed 
by the recent medical evidence, which in essence indicates 
that there is little or no objective evidence of instability 
or subluxation.  In this connection, although the veteran 
undoubtedly has significant bilateral knee problems, as a lay 
person without medical training he is not competent to 
ascribe various symptoms to different diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In short, disability ratings of thirty percent under 
Diagnostic Code 5257 are not warranted for either knee in the 
absence of medical evidence demonstrating severe subluxation 
of instability.  Indeed, the medical evidence shows that 
subluxation and instability are not present to any 
significant degree.

With respect to 20 percent ratings under Diagnostic Code 
5257, the veteran's left knee is already so rated.  
Concerning the right knee, two recent VA examinations have 
failed to identify any objective evidence of instability or 
subluxation.  
Based on this evidence, the Board finds that the right knee 
disability is best described as "slight" under Diagnostic 
Code 5257.  Under Diagnostic Code 5257, if a disability is 
considered to be slight, then a 10 percent disability rating 
is appropriate.    

For those reasons, the Board denies the veteran's claims for 
increased disability ratings under Diagnostic Code 5257.

(ii)  Diagnostic Code 5003

As discussed in the law and regulations section above, 
arthritis is evaluated based on limitation of motion of the 
affected joint, referring to Diagnostic Codes 5260 and 5261 
(2006).  

As was discussed in the law and regulations section above, a 
10 percent disability rating is warranted when flexion is 
limited to 45 degrees; a 20 percent disability rating is 
appropriate where flexion is limited to 30 degrees; and a 
maximum 30 percent rating if flexion is limited to 15 
degrees.  A noncompensable rating is called for when flexion 
is limited to 60 degrees or greater.  

With respect to extension, a 10 percent rating is appropriate 
where extension is limited to 10 degrees; 20 percent rating 
where extension is limited to 15 degrees; 
30 percent rating where extension is limited to 20 degrees; 
40 percent rating is appropriate where extension is limited 
to 30 degrees; and a maximum 50 percent rating where 
extension is limited to 45 degrees.

The June 2006 VA examination showed the veteran's "active" 
range of motion was the following:

			Normal		Left Knee		Right Knee

Flexion		140 degrees		80 degrees		80 degrees
Extension		0 degrees		10 degrees		15 degrees



The December 2005 examination showed the veteran's range of 
motion was the following:

			Normal		Right Knee

Flexion		140 degrees		70 degrees
Extension		0 degrees		20 degrees

The left knee was not tested during that examination.

The Board observes that under Diagnostic Codes 5260 and 5261, 
a veteran may receive separate ratings for limitations in 
both flexion and extension.  
See VAOPGCPREC 9-2004.  In this case, concerning flexion, 
there is no evidence that flexion is compensably disabling.  
Limitations to 70 degrees and 80 degrees noted on examination 
are noncompensably disabling. 

Turning to limitation of extension, with regard to the left 
knee, the RO awarded a 20 percent disability rating because 
limited extension.  There is no evidence of limitation which 
approximates that required for the assignment of a 30 percent 
or higher rating (i.e., extension limited to 20 degrees).  
His claim for an increased disability rating in excess of 20 
percent is denied.

With respect to the right knee, as indicated above, the 
December 2005 examiner noted right knee extension of 20 
degrees.  This is consistent with the assignment of a 230 
percent disability rating.  Thus, the Board grants a 
disability rating of 30 percent disabling for the veteran's 
right knee arthritis condition because the December 2005 
examination indicates the veteran's right knee extension was 
limited to 20 degrees.  

There is no evidence of limitation of extension beyond the 20 
degrees noted in December 2005.  Indeed, the June 2006 VA 
examination identified less severe limitation of motion.  

In summary, the Board denied a disability rating in excess of 
the currently assigned 20 percent for limitation of left knee 
extension and grants a 30 percent rating for limitation of 
right knee extension.  To that extent, the appeal is allowed. 

DeLuca considerations

The Board has also considered whether an additional increased 
rating for any of the above right knee and left knee 
disabilities would be warranted here based on functional loss 
due to fatigability, incoordination, and lack of endurance.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

With respect to the ratings under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.  

With respect to the ratings under Diagnostic Code 5003, the 
evidence shows the veteran's complaints of bilateral knee 
pain, as well as subjective complaints of fatigue and 
allusions to lack of endurance.  The clinical evidence, 
however, does not objectively support a higher rating based 
upon these claims.  Both the December 2005 and June 2006 VA 
examiners, after noting the veteran's pain, specifically 
found the veteran's knee was not limited by fatigue, 
weakness, lack or endurance, or lack of incoordination.  

Additional disability, over and above the 20 and 30 percent 
ratings now assigned under Diagnostic Code 5003, is not 
warranted.

Extraschedular consideration

The Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claims for increased rating for his service-connected 
bilateral knee disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required any hospitalization for his knee disabilities.  
No medical examination report identifies any condition which 
resulted in any time lost from work, and the veteran himself 
testified that he does not lose any significant time due to 
the service-connected knee disabilities.  There is no 
evidence that the veteran is occupationally impaired beyond 
the level contemplated in the assigned disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected bilateral knee disabilities 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

5.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to a service-connected right 
knee.

Relevant law and regulations
Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(2006). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran claims that he is entitled to service connection 
for a cardiovascular condition that was caused by the 
administration of medication in preparation for a February 
1998 surgery on his right knee.  The Board will discuss each 
Wallin element in turn.

With regard to element (1), medical evidence of a current 
disability, the Board has thoroughly reviewed the record.  
Based on this record, the Board concludes that there is no 
competent evidence that the veteran has a diagnosed cardiac 
or cardiovascular condition.  

There are medical record notes that indicate the veteran's 
reported symptomotolgy may involve coronary vasospasm, but in 
fact there is no diagnosis of any such condition.  In 
particular, the Board notes that a discharge note authored by 
Dr. J.M. regarding a hospital stay in August 2002 indicates 
that the veteran reported "he was diagnosed with coronary 
vasospasm since February 1998."  Other records similarly 
report the veteran's history as given by the veteran.  
However, VA medical records from that period do not include 
such a diagnosis.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Thus, any medical record which reports a history 
of such a diagnosis from the veteran is unreliable and not 
probative of the veteran's current condition. 

To the extent that the veteran believes that he currently 
suffers from a cardiovascular condition, it is well 
established that as a lay person without medical training, he 
is not competent to render a medical opinion on a matter such 
as a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnose, 
statements, or opinions].  There is no evidence of record 
that the veteran is so qualified, and therefore, his opinion 
is not probative.

The record evidence indicates that the veteran, on numerous 
occasions, has complained of chest pain, and the Board does 
not necessarily disbelieve the veteran's reports.  However, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In short, the Board finds that there is no competent and 
probative evidence of the existence of a current 
cardiovascular disability.  All evidence pertaining to the 
alleged heart condition emanates exclusively from the veteran 
himself.  The veteran has been accorded ample opportunity to 
present competent medical evidence of the claimed disability.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is the claimant's responsibility to support a claim for 
VA benefits].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

In summary, in the absence of competent medical evidence of 
the claimed cardiovascular disorder, element (1) is not met.  
The veteran's claim fails on that basis alone.  For the sake 
of completeness, the Board will briefly address the remaining 
two Wallin elements.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With regard to element (2), evidence of a service-connected 
disability, the Board notes that the veteran is service-
connected for his bilateral knee disabilities as discussed 
above.  Thus, element (2) is satisfied.

With regard to element (3), medical evidence of a nexus 
between the veteran's service-connected disability and the 
veteran's current condition, the veteran has submitted 
internet articles which indicate that side-effects of some of 
the drugs which were administered in February 1998 are 
similar to or indicative of the symptoms he reported 
experiencing.  There is no other evidence of record 
indicating a nexus.  

The Board agrees that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board finds that the articles submitted by the veteran 
are general in nature and therefore are of no probative 
value.  For those reasons, the Board finds that a 
preponderance of the evidence supports a finding that there 
is no nexus between the veteran's condition and his service-
connected knee disabilities.  Thus, the secondary claim also 
fails on this basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to an increased disability rating for 
patellofemoral stress syndrome including chondromalacia of 
the left knee, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to an increased disability rating for arthritis 
of the left knee, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased disability rating for 
patellofemoral stress syndrome including chondromalacia of 
the right knee, currently evaluated as 10 percent disabling, 
is denied.

An increased disability evaluation of 30 percent is granted 
for the service-connected arthritis of the right knee, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a cardiovascular 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


